Citation Nr: 0624358	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral severe 
sensory motor axonal peripheral neuropathy of the lower 
extremities, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
the service-connected disease of type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In February 2003, the RO denied the claim of entitlement to 
service connection for bilateral severe sensory motor axonal 
peripheral neuropathy of the lower extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a May 2002 rating decision, the RO awarded service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 20 percent disability rating, 
effective August 2001.  In November 2002, the RO denied the 
claim of entitlement to service connection for bilateral 
peripheral neuropathy, claimed as secondary to type II 
diabetes mellitus.  

In February 2003, the RO denied the claim of entitlement to 
service connection for bilateral severe sensory motor anoxal 
peripheral neuropathy of the lower extremities.  The RO 
addressed the veteran's claim in the context of entitlement 
to direct service connection and considered the extent to 
which service connection could be granted for bilateral 
severe sensory motor axonal peripheral neuropathy on a 
presumptive basis.  

The May 2003 Notice of Disagreement shows that the veteran 
disagreed with the rating decision that denied entitlement to 
service connection for bilateral severe sensory motor anoxal 
peripheral neuropathy of the lower extremities.  The Board 
notes that the Notice of Disagreement (NOD) was also timely 
received in response to the RO's November 2002 rating 
decision, which denied entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities, 
claimed as secondary to the service-connected disease of type 
II diabetes mellitus (associated with herbicide exposure).  

In the veteran's March 2004 statement, the veteran explained 
that he is claiming entitlement to service connection for 
peripheral neuropathy, claimed as secondary to the service-
connected type II diabetes mellitus.  To give the veteran 
every consideration possible, and because the NOD was timely 
as to both rating decisions, the Board is considering both 
claims as stated on the cover page of this Remand.  
 
There are several VA examination reports within the claims 
file.  For example, the veteran underwent VA examination in 
March 2002 for evaluation of his feet.  He complained of pain 
and numbness in both feet.  In pertinent part, the examiner 
stated that the veteran did not experience neuropathy that 
was consistent with diabetic neuropathy and that the clinical 
picture presented during the examination cannot definitively 
be related to complications of diabetes mellitus.  On VA 
examination for the evaluation of peripheral nerves, the 
veteran was diagnosed as having severe sensory motor axonal 
peripheral neuropathy.  The etiology of this type of 
neuropathy was not stated.  There was no opinion as to 
whether diabetes mellitus caused this type of neuropathy or 
aggravated this type of neuropathy.  The veteran also 
underwent VA examination for the evaluation of diabetes 
mellitus in March 2002.  During the examination, the veteran 
complained of diminished sensation in the lower extremities, 
up to the area of the shins, bilaterally.  The examination 
report did not include a medical opinion addressing whether 
the veteran currently had peripheral neuropathy which was 
caused by the service-connected diabetes mellitus or 
aggravated by such disease.  

In April 2004, the veteran was seen by A. Gasparis, M.D. and 
at that time he presented with complaints of pain in the feet 
and both legs.  The medical record notes that the veteran has 
a history of diabetic neuropathy.  The medical doctor stated 
that the bilateral leg and foot pain is most likely due to 
neuropathy and less likely due to peripheral vascular disease 
(PVD).  
The medical record from the Long Island Jewish Medical 
Center, dated in September 2004, shows that the veteran 
receives medical treatment from S. M. Morduchowitz, M.D. and 
that he is under the medical doctor's care for type II 
diabetes mellitus and diabetic neuropathy.  

In view of the foregoing, the Board finds that the issues on 
appeal should be remanded in order to obtain a medical 
opinion regarding the nature and etiology of any currently 
diagnosed peripheral neuropathy.  Therefore, the veteran 
should be scheduled for VA examination to 1) identify any 
current peripheral neuropathy, explain the nature of the type 
of peripheral neuropathy diagnosed (e.g. consider whether the 
veteran is diagnosed as having diabetic neuropathy, PVD, and/ 
or bilateral sensory motor axonal peripheral neuropathy), 2) 
provide an opinion that answers the question of whether the 
veteran currently suffers from peripheral neuropathy which is 
related to his period of service, or which is proximately due 
to or aggravated by the service-connected disease of type II 
diabetes mellitus.  

There are several RO development letters and VCCA notice 
letters in the claims file.  A VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence that VA 
will seek to provide; (3) inform the veteran about the 
information and evidence that the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the his possession that pertains to the claim.  
The notice letter should be provided prior to the initial 
unfavorable decision from the Agency of Original Jurisdiction 
(AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In January 2003, the veteran received notice of the 
requirements of VCAA as it pertains to direct service 
connection for peripheral neuropathy.  He was not, however, 
notified of the information and evidence necessary to 
establish service connection on a secondary basis.  

On remand, the RO should provide the veteran with a notice 
letter that specifically informs of the information and 
evidence necessary to substantiate his claims.  The notice 
letter must specifically address entitlement to service 
connection for peripheral neuropathy on a secondary basis.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the veteran was provided with general 
notice of what type of information and evidence was necessary 
to substantiate his claim for entitlement to service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability in the event that service 
connection is granted.  Therefore, on remand, the veteran 
should be provided with a notice letter that also informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, and an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  

As a final note, the veteran's appeal was certified to the 
Board in September 2004.  Thereafter, the medical record from 
A. Gasparis, M.D., dated in April 2004, and the medical 
record from the Long Island Jewish Medical Center, dated in 
September 2004, was received by the Board.  The records are 
date-stamped in October 2004.  A waiver of initial RO 
consideration did not accompany the records.  Therefore, on 
remand, the RO must consider the additionally submitted 
evidence and issue the veteran a Supplemental Statement of 
the Case which addresses the same.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The letter should inform the veteran of 
the information and evidence necessary to 
substantiate the claim of entitlement to 
service connection for a peripheral 
neuropathy disease, claimed as secondary 
to the service-connected disease of type 
II diabetes mellitus.  

The letter must also include the notice 
requirements as outlined in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).  The notice should 
include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is granted.  

2.  Schedule the veteran for VA 
examination for the purpose of 
determining the nature and etiology of 
any currently diagnosed peripheral 
vascular disease (PVD) and/or peripheral 
neuropathy.  The veteran's claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examining physician.  The physician is 
instructed to document in the examination 
report that the requested claims file 
review was accomplished.  Following the 
examination, the examiner should address 
the following:

a)  State whether the veteran is 
currently diagnosed as having 
peripheral vascular disease.  

b)  State whether the veteran is 
currently diagnosed as having 
peripheral neuropathy.  Clearly 
identify the nature of the 
peripheral neuropathy.  

c)  Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any currently diagnosed PVD or 
any currently diagnosed peripheral 
neuropathy is related to the 
veteran's period of active service.  

d)  Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any currently diagnosed PVD or 
any currently diagnosed peripheral 
neuropathy is proximately due to or 
aggravated by the service-connected 
type II diabetes mellitus disease.  

e)  Address the significance, if 
any, of the opinion provided by A. 
Gasparis, M.D., dated in April 2004.  

The examiner must provide a complete 
rationale for the opinions expressed.  

3.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

4.  Readjudicate these claims.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that the information 
is responsive to and in complete 
compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).  

5.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The SSOC must also 
specifically address the additionally 
received evidence, which is mentioned in 
detail above and date-stamped in October 
2004.  The appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

